204 F.2d 87
NATIONAL LABOR RELATIONS BOARDv.MOORESVILLE MILLS.
No. 6557.
United States Court of Appeals Fourth Circuit.
Argued April 9, 1953.
Decided May 6, 1953.

Fannie M. Boyls, Washington, D. C. (George J. Bott, General Counsel, David P. Findling, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, Dominick L. Manoli, Washington, D. C., and Sonja Goldstein, Washington, D. C., on the brief) for petitioner.
Whiteford S. Blakeney, Charlotte, N. C. (Zeb. V. Turlington, Mooresville, N. C., and Pierce & Blakeney, Charlotte, N. C., on the brief) for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to enforce an order of the National Labor Relations Board which found respondent guilty of unfair labor practices and ordered it to desist therefrom and to reinstate with back pay three employees, Hawkins, Davis and McGraw, whom it found to have been discriminatorily discharged because of union membership. The facts are fully set forth in the report of the trial examiner and the decision of the board. We think that the findings and order of the board are sustained by substantial evidence on the record considered as a whole, except with respect to the discharges of Davis and McGraw. As to these employees, we do not think that the record as a whole supports the finding that they were discharged for union membership.


2
The order of the Board will accordingly be modified by eliminating therefrom all provisions relating to Davis and McGraw; and as so modified it will be enforced.


3
Modified and enforced.